Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 14-33 were previously pending. Claims 14-15, 17-18, 20-21, 24-25 and 29 are currently amended. Claim 16 is cancelled. New claim 34 is added.
Applicant’s amendments to the claims and drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 02/16/2022.
A complete action on the merits of claims 14-15 and 17-34 follows below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 34 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ashjaee et al. (US Publication No. 2004/0166789), hereinafter Ashjaee.
Regarding claim 14, Ashjaee teaches (reproduced and annotated Figs. 9A-9C below) a method for processing (par. 0006: fabrication, deposition process; par. 0058: “wafer is processed in the chemical environment”) a substrate (wafer 905), comprising: disposing one or more 0-rings (par. 0057: “first sealing member 908 is preferably an O-ring”) on a chuck, a vacuum hole (par. 0057: “a vacuum that is applied through vacuum lines 924”) extending through the chuck; adjusting a height of the one or more 0-rings relative to a top surface of the chuck, the adjusting the height of the one or more 0-rings comprising changing vertical positions of segments of a support ring (par. 0057: “vertically moveable annular housing 904”) on which an 0-ring of the one or more 0-rings is disposed (compare Figs. 9A and 9C; see entire par. 0057), the support ring being moveable with respect to the top surface of the chuck (compare Figs. 9A and 9C; see entire par. 0057 and 0058), wherein the support ring surrounds a central axis of the chuck in a top view; placing the substrate on the one or more 0-rings (see Fig. 9B; see par. 0058); activating a vacuum system configured to produce a vacuum between the substrate and the chuck (claim 1: “vacuum inlet connectable to the vacuum to allow the backside of the substrate to be held on the base”); forming a seal between the substrate and the chuck (par. 0058: “to establish the seal between the first sealing member 908 and the wafer 905”); and performing a fabrication process on the substrate (par. 0058: “The wafer is processed in the chemical environment when both sealing members 908 and 909 seal the wafer 905”).

    PNG
    media_image1.png
    762
    619
    media_image1.png
    Greyscale

Regarding claim 34, Ashjaee teaches (reproduced and annotated Figs. 9A-9C above) adjusting the height of the one or more O-rings further comprises raising a bottom surface of one O-ring of the one or more O-rings with respect to the top surface of the chuck.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18, 20-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee.
Regarding claims 15 and 18, Ashjaee teaches (reproduced and annotated Figs. 9A-9C above) the adjusting the height of the one or more 0-rings further comprises disposing a plurality of 0-rings (par. 00567-0058: O-rings 508 and 509) on the chuck. Ashjaee teaches “both the first seal member 908 and the second seal member 909 provide the sealing function” (par. 0058) and “the first sealing member 908 is preferably an O-ring, which may or may not be hollow inside, but preferably has a softness that is softer than that of the second sealing member 909” (par. 0057). Ashjaee further teaches “although an O-ring, gasket, and inflatable member are described to provide the vacuum seal, any material or device that may provide this sealing may replace O-ring and be within the scope of this invention” (par. 0060).but in embodiment of Figs. 9A-9C does not show the plurality of 0-rings (O-rings 908 and 909) have substantially different thicknesses from each other.Embodiment of Figs. 8A-8D of Ashjaee show plurality of O-rings (inflatable O-ring 508 (par. 0054: “sealing member 508 is preferably an inflatable gasket membrane having a circular strip shape” and O-ring 509) with substantially different thicknesses from each other. Ashjaee teaches using the inflatable member 508 makes cleaning of the edge region of the chuck by a liquid cleaning fluid easier (par. 0056). It further teaches the one or more O-rings comprises one or more pneumatic O-rings, wherein the adjusting the height of the one or more O-rings comprises inflating the one or more pneumatic O-rings with at least one air pump (par. 0054: “The inner pocket 516 of the membrane 508 is connected to a fluid source (not shown), such as a gas source, through fluid lines 518”).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of embodiment of Figs. 8A-8D of Ashjaee in embodiment of Figs. 9A-9C with replacing the O-ring 908 with inflatable O-ring 508. Doing so would make sealing height between support ring 904 and the chuck adjustable and would also make cleaning of the edge region of the chuck by a liquid cleaning fluid easier.
Regarding claim 20, combination of embodiments of Figs. 8A-8D and 9A-9C of Ashjaee teaches the adjusting the height of the one or more O-rings further comprises disposing a multiplicity of O-rings on the chuck (par. 0016: “a plurality of concentric sealing members are used to prove a better seal”), wherein the multiplicity of O-rings have substantially different thicknesses from each other (see sealing member 508 and O-ring 509 in Figs. 8A-8D), and wherein adjusting the height of the one or more O-rings further comprises changing vertical positions of segments of at least one support ring of the segments of the one or more support rings (par. 0057: “vertically moveable annular housing 904” in Figs. 9A-9C) on which at least one of the multiplicity of O-rings is disposed (compare Figs. 9A and 9C; see entire par. 0057).
Regarding claim 21, Ashjaee teaches (reproduced and annotated Figs. 9A-9C above) a method for processing (par. 0006: fabrication, deposition process; par. 0058: “wafer is processed in the chemical environment”) a wafer (wafer 905), the method comprising: placing the wafer on a plurality of O-rings (par. 00567-0058: O-rings 508 and 509) disposed on a chuck, a first O-ring of the plurality of O-rings (par. 0057: “first sealing member 908 is preferably an O-ring”) being disposed on a first support ring (par. 0057: “vertically moveable annular housing 904”) of the chuck, the first support ring being moveable to extend through a top surface of the chuck, the first support ring enclosing a center point of the chuck in a top view, wherein the first O-ring (908) of the plurality of O-rings has a first thickness, a second O-ring (909) of the plurality of O-rings has a second thickness, (par. 0054: “The inner pocket 516 of the membrane 508 is connected to a fluid source (not shown), such as a gas source, through fluid lines 518”); raising the first support ring until vacuum is detected between the wafer and the chuck (par. 0051: “As vacuum suction is applied, the wafer 108 presses against the inflatable membrane thereby achieving sealing function. By controlling the fluid pressure, the force applied by the member 154C to the back of the wafer 108 may be optimized”) in each region between respective O-rings of the plurality of O-rings; and performing a semiconductor fabrication process on the wafer (par. 0058: “The wafer is processed in the chemical environment when both sealing members 908 and 909 seal the wafer 905”). Ashjaee teaches“the first sealing member 908 is preferably an O-ring, which may or may not be hollow inside, but preferably has a softness that is softer than that of the second sealing member 909” (par. 0057); but in embodiment of Figs. 9A-9C does not show thickness of 908 being greater than thickness of 909.Embodiment of Figs. 8A-8D of Ashjaee show plurality of O-rings (inflatable O-ring 508 (par. 0054: “sealing member 508 is preferably an inflatable gasket membrane having a circular strip shape” and O-ring 509) with substantially different thicknesses from each other. Ashjaee teaches using the inflatable member 508 makes cleaning of the edge region of the chuck by a liquid cleaning fluid easier (par. 0056). It further teaches the one or more O-rings comprises one or more pneumatic O-rings, wherein the adjusting the height of the one or more O-rings comprises inflating the one or more pneumatic O-rings with at least one air pump (par. 0054: “The inner pocket 516 of the membrane 508 is connected to a fluid source (not shown), such as a gas source, through fluid lines 518”).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of embodiment of Figs. 8A-8D of Ashjaee in embodiment of Figs. 9A-9C with replacing the O-ring 908 with inflatable O-ring 508. Doing so would make sealing height between support ring 904 and the chuck adjustable and would also make cleaning of the edge region of the chuck by a liquid cleaning fluid easier.
Regarding claim 24, combination of embodiments of Figs. 8A-8D and 9A-9C of Ashjaee teaches the first O-ring surrounds the second O-ring in the top view.
Regarding claim 25, in device of Ashjaee the first O-ring surrounds the second O-ring. It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to switch positions of the first and the second O-rings, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 26 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee in view of Greer et al. (US Publication No. 2016/0148831) hereinafter Greer.
Regarding claim 26, Ashjaee does not explicitly teach a pressure sensor on the chuck to detect vacuum.Greer teaches a substrate chuck (substrate support) to hold the substrate by vacuum having a “a pressure sensor for measuring the vacuum pressure between substrate S and substrate support 10” (par. 0022).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use pressure sensor in chuck of Ashjaee. Doing so would make measuring of the vacuum pressure between wafer and the chuck possible.
Regarding claim 29, Ashjaee teaches (reproduced and annotated Figs. 9A-9C above) a method for processing (par. 0006: fabrication, deposition process; par. 0058: “wafer is processed in the chemical environment”) a substrate (wafer 905), the method comprising: placing the substrate on a plurality of O-rings (par. 00567-0058: O-rings 508 and 509) disposed on a chuck, wherein a first O-ring of the plurality of O-rings is a (par. 0054: “The inner pocket 516 of the membrane 508 is connected to a fluid source (not shown), such as a gas source, through fluid lines 518”), wherein the vacuum holes are connected to a controller (par. 0051: “As vacuum suction is applied, the wafer 108 presses against the inflatable membrane thereby achieving sealing function. By controlling the fluid pressure, the force applied by the member 154C to the back of the wafer 108 may be optimized”); (par. 0058: “The wafer is processed in the chemical environment when both sealing members 908 and 909 seal the wafer 905”). But in embodiment of Figs. 9A-9C the first O-ring is not an inflating O-ring.Embodiment of Figs. 8A-8D of Ashjaee show plurality of O-rings (inflatable O-ring 508 (par. 0054: “sealing member 508 is preferably an inflatable gasket membrane having a circular strip shape” and O-ring 509) with substantially different thicknesses from each other. Ashjaee teaches using the inflatable member 508 makes cleaning of the edge region of the chuck by a liquid cleaning fluid easier (par. 0056). It further teaches the one or more O-rings comprises one or more pneumatic O-rings, wherein the adjusting the height of the one or more O-rings comprises inflating the one or more pneumatic O-rings with at least one air pump (par. 0054: “The inner pocket 516 of the membrane 508 is connected to a fluid source (not shown), such as a gas source, through fluid lines 518”).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of embodiment of Figs. 8A-8D of Ashjaee in embodiment of Figs. 9A-9C with replacing the O-ring 908 with inflatable O-ring 508. Doing so would make sealing height between support ring 904 and the chuck adjustable and would also make cleaning of the edge region of the chuck by a liquid cleaning fluid easier.Greer teaches a substrate chuck (substrate support) to hold the substrate by vacuum having a “a pressure sensor for measuring the vacuum pressure between substrate S and substrate support 10” (par. 0022).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use pressure sensor in chuck of Ashjaee. Doing so would make measuring of the vacuum pressure between wafer and the chuck possible.
Regarding claims 30 and 31, Figs. 8A-8D of Ashjaee show the first O-ring being inflatable only.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use the first or the second or both of the O-rings inflatable based on usage of the device and the substrate to which fabrication is performed on. Doing so would make sealing height between support ring, the chuck and the substrate adjustable and would also make cleaning of the edge region of the chuck by a liquid cleaning fluid easier.
Regarding claim 32, Ashjaee teaches (reproduced and annotated Figs. 9A-9C above) the second O-ring has a fixed thickness.

Allowable Subject Matter
Claims 17, 19, 22-23, 27-28 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to amended claims 14, 21 and 29 have been considered but are moot because the arguments do not apply to the new primary reference and combination of the references being used in the current rejection as necessitate by amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723